Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 6-10, the applicant asserts that “independent claim 7 has been amended to recite, inter alia, “wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel.” Applicant respectfully asserts that Samsung and Ericsson, whether considered separately or in combination, fail to teach at least the above-referenced limitations of amended independent claim 7. The same is true for amended independent claims 8-10, which recite substantially similar limitations.” Examiner respectively disagrees.
As indicated by section 4.2 SS multiplexing and bandwidth for above 6GHz in page 5 of SAMSUNG (R1-1700883), “SS block in above 6GHz NR need to convey large payloads, such as the SS block index indication information. Therefore, the design of SS block in above 6GHz NR will be different from the design in below 6GHz NR. An SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM, FDM, CDM or hybrid manner. NR-PSS is for time/frequency SS block ID and SS block numbers; MRS-1 is for beam measurement or demodulation reference signals for NR-PBCH;”, the SS block index indicating in the TDM would consider as the index corresponding to a location in time domain of the block that the SS block comprise the MRS-1 or Demodulation reference signals (DMRS), which would indicating the block is associated with a DMRS, that the sequence of blocks. Therefore, SAMSUNG (R1-1700883) would teach “wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel.”
As indicated by the office action, ERICSSON (R2-168298) teaches “a control unit configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access” in chapter 2.
Therefore, the combination of SAMSUNG (R1-1700883) and ERICSSON (R2-168298) would teach the claims.
The rejection is maintained.

Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 7, the claim limitation “a receiving unit configured to receive, from a base station based on a transmission period, a block containing a synchronization signal and system information indicating the transmission period for the block” has been 
For claim 7, the claim limitation “a control unit configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a control unit configured to” coupled with functional language “acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the initial access control unit 240 disclosed in figure 12 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 8, the claim limitation “a transmitting unit configured to transmit, to a terminal, information indicating a transmission period for a block containing a 

For claim 8, the claim limitation “a transmitting unit configured to transmit, to a terminal, information indicating a transmission period for a block containing a synchronization signal and system information” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a transmitting unit configured to” coupled with functional language “transmit, to a terminal, information indicating a transmission period for a block containing a synchronization signal and system information” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the transmitter 110 disclosed in figure 11 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  



Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 7, 8 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG (“SS BW and multiplexing” herein R1-1700883) in view of Ericsson (“Basic access configuration acquisition principles for NR” herein R2-168298).

Regarding claims 7, 9, R1-1700883 teaches a terminal (page 2, chapter 2: “SS block index indication”: UE) comprising: 
a receiving unit configured to receive, from a base station based on a transmission period, a block containing a synchronization signal and system information indicating the transmission period for the block (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and 
wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block index indication information…SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)…MRS-1 is for beam measurement or demodulation reference signals for NR-PBCH).

But, R2-168298 in a similar or same field of endeavor teaches a control unit configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R2-168298 in the system of R1-1700883 to using the synchronization to perform PRACH.
The motivation would have been to synchronize and prevent collision. 

Regarding claims 8, 10, R1-1700883 teaches a base station comprising: 
a transmitting unit configured to transmit, to a terminal, information indicating a transmission period for a block containing a synchronization signal and system information (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); a communicating unit configured to transmit the block to the terminal based on the transmission period (p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and 
wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)…MRS-1 is for beam measurement or demodulation reference signals for NR-PBCH).
However, R1-1700883 does not teach perform random access with the terminal using information to perform random access included in the system information contained in the block.
But, R2-168298 in a similar or same field of endeavor teaches perform random access with the terminal using information to perform random access included in the system information contained in the block (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R2-168298 in the system of R1-1700883 to using the synchronization to perform PRACH.
The motivation would have been to synchronize and prevent collision. 

Regarding claim 11, R1-1700883 teaches a wireless communication system comprising: a terminal (section 2, 4, UE); and a base station (section 2, 4, RAN network side, implicit base station), wherein the terminal (section 2, 4, UE) includes: 
a receiving unit configured to receive, from the base station based on a transmission period, a block containing a synchronization signal and system information indicating the transmission period for the block (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and 
the base station (section 2, 4, RAN network side, implicit base station) includes: 
a transmission unit configured to transmit, to the terminal, information indicating a transmission period for a block containing a synchronization signal and system information (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and a communication unit configured to transmit the block to the terminal with the transmission period (p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block), wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)…MRS-1 is for beam measurement or demodulation reference signals for NR-PBCH).
However, R1-1700883 does not teach a control unit configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access; and perform random access with the terminal using the information to perform random access;
But, R2-168298 in a similar or same field of endeavor teaches a control unit configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH); and perform random access with the terminal using the information to perform random access  (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to synchronize and prevent collision. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	PAN et al. (US 20200037297) teaches one RX beam indication only, an implicit indication may use a PBCH masking, SS block time index, PBCH demodulation reference signal ( DMRS) sequence index or the like. Further, each mask, SS block time index, PBCH DMRS sequence index or the like may correspond to the best gNB RX beam. The best gNB RX beam may be mapped to a preamble index, and the mask, SS block time index, and/or PBCH DMRS sequence index may be associated with a preamble index (par. 156).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/05/2021